Title: From John Adams to P. Hodinpyl, 7 April 1782
From: Adams, John
To: Hodinpyl, P.



Amsterdam April 7th. 1782
Sir

I have recd. your favor of the 30th. of March, and am much obliged to You for your kind Congratulations on the flattering prospect of public affairs.

The formation of commercial and political Connections between our Countries is ushered in with so much solemnity, it is accompanied by such elaborate discussions of the Prosperity of the Measure, and triumphs at last in such an Unanimity, as will form an Epocha in the History of both Republicks. It must have a striking effect, and make a deep Impression upon all Europe. If it produces a universal Peace, it will be glorious: but if the War continues, the two Republicks will cement their commercial and political Connections by it, and increase their naval Power, and make themselves mutually more respected and courted by all other Nations.
I expect every hour the Arrival of some Vessels, which may bring Us News of your Brother Commodore Gillon: as soon as I recieve any, I will send it You with pleasure.

With much Esteem, I have the honor to be, Sir, &ca

